ORDER

PER CURIAM.
This is an appeal from an order of the trial court modifying maintenance. We have reviewed the record and the briefs filed by the parties and find the circuit court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only setting forth the facts and reasons for this order.
*203The judgment is affirmed in accordance with Rule 84.16(b).